office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 clangley presp-129276-11 uilc date date to shelley t van doran area_counsel gulf coast area tax exempt government entities from stephanie bland senior technician reviewer branch passthroughs special industries subject taxability of wagering conducted by certain municipalities this chief_counsel_advice responds to your request for assistance dated date regarding the taxability of wagering conducted by certain municipalities this advice may not be used or cited as precedent issue whether municipal governments in alaska are subject_to the wagering and occupational taxes imposed by sec_4401 and sec_4411 of the internal_revenue_code code or whether such governments fall within the exemption set forth in sec_4402 for wagers placed in a sweepstakes wagering pool or lottery conducted by an agency of a state conclusion municipal governments in alaska are not agencies of a state acting under authority of state law for purposes of sec_4402 therefore alaska municipalities that engage in taxable wagering activities are subject_to tax under sec_4401 and sec_4411 background and facts certain alaska municipalities currently conduct various types of wagering activities including lotteries raffles pull-tab games and various types of races and contests of skill a question arose concerning whether these municipalities are liable for tax under sec_4401 and sec_4411 or whether they fall within the exemption set forth in sec_4402 this presp-129276-11 advice does not address whether any one particular type of activity is considered wagering for purposes of the code rather this advice assumes an activity is wagering for purposes of the code and only addresses whether an alaska municipality are subject_to the wagering and occupational taxes imposed by sec_4401 and sec_4411 law and analysis sec_4401 imposes a tax on wagers authorized under state law sec_4421 provides the definition of the term wager under sec_4421 the term wager includes any wager placed in a lottery conducted for profit sec_4402 provides that no tax shall be imposed on any wager placed in a sweepstakes wagering pool or lottery that is conducted by an agency of a state acting under authority of state law but only if such wager is placed with the state_agency conducting such sweepstakes wagering pool or lottery or with its authorized employees or agents sec_4411 imposes an occupational tax on each person who is liable for the tax imposed under sec_4401 or who is engaged in receiving wagers for or on behalf of any person so liable alaska stat provides generally that a municipality or qualified_organization may conduct an activity permitted under alaska’s wagering laws if the municipality or qualified_organization applies for a permit pays the appropriate permit fee and receives an annual permit issued by the alaska department of revenue alaska stat provides generally that the alaska department of revenue may issue a permit to a municipality or qualified_organization to conduct bingo raffles and lotteries pull-tab games ice classics race classics rain classics goose classics mercury classics deep freeze classics canned salmon classics salmon classics king salmon classics dog mushers' contests snow machine classics fish derbies animal classics crane classics cabbage classics calcutta pools and contests of skill alaska stat provides generally that the term qualified_organization means a bona_fide civic or service_organization or a bona_fide religious charitable fraternal veterans labor political or educational_organization police or fire department and company dog mushers' association outboard motor association or fishing derby or nonprofit trade_association in the state that operates without profits to its members and that has been in existence continually for a period of three years immediately before applying for the license or permit the exemption under sec_4402 was enacted as part of the excise_tax reduction act of pub_l_no sec_813 in response to revrul_64_163 1964_1_cb_403 which held that new hampshire was subject_to the wagering and occupational excise presp-129276-11 taxes for a sweepstakes run by the state the new hampshire sweepstakes was based on the results of a horse race as originally enacted sec_4402 exempted only wagers placed in a sweepstakes wagering pool or lottery i conducted by an agency of a state acting under authority of state law and ii the ultimate winners of which are determined by the results of a horse race other states subsequently began to have their own lotteries that were not tied to horse racing in response to these new state lotteries congress removed the horse race requirement from sec_4402 as part of the tax reform act of pub_l_no a the lotteries at issue here are not conducted by alaska or one of its agencies but rather by certain municipalities in alaska as the legislative_history of sec_4402 amply demonstrates congress intended an exemption for state-conducted wagering activities there is no evidence however that congress intended to expand the sec_4402 exemption to anything other than state-conducted wagering activities alaska law puts municipalities in the same category as any other qualified_organization for purposes of wagering activities municipalities and other qualified organizations both have to apply for a gaming permit using the same application both have to designate natural persons who are in charge of the gaming activity and both have similar restrictions on who such person can be therefore the fact that alaska law does not distinguish between a municipality and a qualified_organization for purposes of wagering activities demonstrates that alaska municipalities are not agencies of a state acting under authority of state law for purposes of the wagering tax under sec_4401 and the related occupational tax under sec_4411 accordingly alaska municipalities that engage in taxable wagering activities do not qualify for the sec_4402 exemption and are subject_to the sec_4401 and sec_4411 wagering and occupational taxes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
